Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on February 17, 2021, March 18, 2021, May 12, 2021 & August 11, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming a semiconductor structure, the method comprising: forming a silicon layer over a semiconductor substrate, wherein the semiconductor substrate comprises silicon germanium; oxidizing a portion of the silicon layer to form a sacrificial oxide while maintaining a portion of the silicon layer in contact with the semiconductor substrate; removing the sacrificial oxide; oxidizing the portion of the silicon layer in contact with the semiconductor substrate to form an oxygen-containing material; and forming a high-k dielectric material overlying the oxygen-containing material.
The most relevant prior art reference due to Sato et al. (Patent No.: US 8,778,816 B2) substantially discloses method of forming a semiconductor structure, the method comprising: 		forming a silicon layer over a semiconductor substrate (Fig. 1); 				

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming a semiconductor structure, the method comprising: removing oxide from a surface of a substrate contained in a semiconductor processing chamber, wherein the substrate comprises a silicon germanium fin; forming a silicon layer over the surface of the substrate; oxidizing a portion of the silicon layer to form a sacrificial oxide while maintaining a portion of the silicon layer in contact with the substrate; removing the sacrificial oxide;  delivering nitrous oxide to the substrate to form an oxygen-containing material; pre-treating the oxygen-containing material by 
The most relevant prior art reference due to Sato et al. (Patent No.: US 8,778,816 B2) substantially discloses a method of forming a semiconductor structure, the method comprising:		removing oxide from a surface of a substrate contained in a semiconductor processing chamber (implied); 										forming a silicon layer over the surface of the substrate (Fig. 1); 			oxidizing a portion of the silicon layer in contact with the substrate (abstract; Claim 18; Fig. 1); 												pre-treating the oxygen-containing material by contacting the substrate with a nitrogen-containing precursor (Fig. 1 – NH3); and 								forming a high-k dielectric material overlying the pre-treated oxygen-containing material (Clam 18).

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-19: these claims are allowed because of their dependency status from claim 12.

Regarding Claim 20: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of forming a semiconductor structure, the method comprising: removing a native oxide from a surface of a substrate contained in a semiconductor processing chamber, wherein the substrate comprises silicon germanium; forming a silicon layer over the surface of the substrate; oxidizing a portion of the silicon layer to form a sacrificial oxide while maintaining a portion of the silicon layer in contact with the substrate; removing the sacrificial oxide; oxidizing the portion of the silicon layer in contact with the substrate to form an oxygen-containing material; and forming a high-k dielectric material overlying the oxygen-containing material. 
The most relevant prior art reference due to Sato et al. (Patent No.: US 8,778,816 B2) substantially discloses a method of forming a semiconductor structure, the method comprising:		removing a native oxide from a surface of a substrate contained in a semiconductor processing chamber (implied); 										forming a silicon layer over the surface of the substrate (Fig. 1); 			oxidizing a portion of the silicon layer in contact with the substrate (abstract; Claim 18; Fig. 1); and 											forming a high-k dielectric material overlying the pre-treated oxygen-containing material (Clam 18).


However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 20 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 20 is deemed patentable over the prior arts.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

11/17/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812